DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 02/07/2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.
Specification
The abstract of the disclosure is objected to because it is longer than the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 12-13 the limitation and a reinforced outer peripheral area having cell walls around the central area, the cells walls having a wall thickness greater than the wall thickness of the cell wall of the surrounding cells or the cell wall of the central cell is unclear.  It is unclear what cells surround the peripheral cells as the limitation is based on the peripheral area itself, as the peripheral cells would be the outer cells at the edge of the honeycomb what additional cells could be present to surround them. If the limitation is meant to refer to the other peripheral cells then the limitation appears to be contradicted by requirement 5 in which all the walls in the outer reinforced peripheral are have substantially equal wall thickness.   In line 24, the limitation “an inner wall being a cell wall adjacent to a honeycomb center” is unclear.  Is the honeycomb center the center of the honeycomb structure or is the honeycomb center the center of the individual cell in the honeycomb?  As the wall is part of the reference boundary cell, it is unclear how it can be adjacent to a center of the honeycomb.  Similarly “the outer wall being a cell wall adjacent to a honeycomb periphery” is unclear.  For the sake of examination the wall closest to the central cells will be considered the inner wall and the wall closest to the peripheral cells will be the outer wall.  
Dependent claims 2-7 are rejected for the same reasons set forth above as they do not clear up the indefiniteness of the independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that the every cross-shaped unit in the reinforced outer peripheral area the cell wall of each of the cross-shaped units have substantially equal wall thickness thus the thickness of a wall that is 1.4 or more times thicker in a surrounding cell seems to contradict the walls being substantially equal.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

EXAMINER’S Note
The claims stand rejected under 112 b as set forth above.  However, it appears the claims would be allowable once the 112 b issues have been resolved.  This is based on the relationship of the wall thickness required in Requirement 2 where t1<t3, t2<t4, t1=t2 and t3=t4.  This implies a cell having two sides of equal thickness as set forth in 

    PNG
    media_image1.png
    391
    749
    media_image1.png
    Greyscale

Domesle’s Fig. 3 left, thicker peripheral cell walls 5;  Hirari’s Fig. 6 (right) thicker peripheral cells 2a with 2b being the central cells.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure teaching honeycomb’s with quadrangular cells with reinforced peripheral cells includes: Hirai et al. (US 2005/0181172), Ito et al. (US 2001/0003728), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.